Case 3:19-cv-00372-JRW-RSE Document 21 Filed 01/21/20 Page 1 of 2 PageID #: 1392




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION

  SANDRA GILLUM,

                    Plaintiff,
  v.
                                             Civil Action No. 3:19-cv-372-JRW-RSE
  CIGNA GROUP INSURANCE,

                    Defendant.

              JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

          COME NOW the Plaintiff, Sandra Gillum (“Plaintiff”) and the Defendant,

 Life Insurance Company of North America (“Defendant”), incorrectly named in

 Plaintiff’s Complaint as Cigna Group Insurance, by and through their undersigned

 counsel, and agree and stipulate that the above-styled action and all claims

 contained therein should be dismissed with prejudice against Defendant with each

 party to bear its own costs.

          Dated this 21st day of January, 2020.

                                              MAYNARD COOPER & GALE PC

 By: Robert A. Florio                         By: Grace Robinson Murphy
 Robert A. Florio                             Grace Robinson Murphy
 1500 Story Avenue                            William B. Wahlheim, Jr.
 Louisville, KY 402006                        1901 Sixth Avenue N., Ste 2400
                                              Birmingham, AL 35203-2618

 Attorney for Plaintiff                       Attorneys for Defendant




 05212572.1
Case 3:19-cv-00372-JRW-RSE Document 21 Filed 01/21/20 Page 2 of 2 PageID #: 1393




 05212572.1                            2
